Citation Nr: 1008707	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-34 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable disability rating for 
gastritis. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
chronic schizophrenia, paranoid type, previously diagnosed as 
major depression and for exogenous obesity, both as secondary 
to her service-connected lumbar paravertebral myositis, and 
granted service connection for gastritis, assigning a 
noncompensable disability rating.  

In a May 2009 decision, the Board granted service connection 
for exogenous obesity, denied service connection for chronic 
schizophrenia, paranoid type and remanded the issue of an 
increased disability rating for gastritis.  As the required 
development has been completed, this issue is again before 
the Board for further appellate review.


FINDINGS OF FACT

The Veteran's service-connected gastritis is chronic and 
exhibits symptoms.


CONCLUSION OF LAW

Resolving any doubt in favor of the Veteran, The criteria for 
a disability rating of 10 percent, but no higher, for 
gastritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.114, Diagnostic Code 7307 (2009).    





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in December 2005 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran was provided with this 
notice in February 2008.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in June 2009.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the 
Board is satisfied as to compliance with the instructions 
from its May 2009 remand.  Specifically, the RO was 
instructed to provide the Veteran with a VA examination to 
determine the current nature and severity of her service-
connected gastritis, and readjudicate the claim, providing a 
supplemental statement of the case if any determination 
remained unfavorable to the appellant.  The Veteran was 
provided with the required examination in June 2009.  The 
Board finds that the VA examination report meets the remand 
requirements.  In addition, the RO readjudicated the 
Veteran's claim and provided her with a supplemental 
statement of the case in November 2009.  As such, the Board 
finds that the RO has substantially complied with its remand 
instructions.  Stegall, supra.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's service-connected gastritis is rated under 
Diagnostic Code 7307, pertaining to hypertrophic gastritis.  
A 10 percent rating is warranted for chronic gastritis with 
small nodular lesions, and symptoms.  A 30 percent rating is 
warranted for chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms.  A 60 percent rating is 
warranted for chronic gastritis with severe hemorrhages, or 
large ulcerated or eroded areas.  38 C.F.R. § 4.114, 
Diagnostic Code 7307.

A November 2004 VA medical record shows that the Veteran's 
had bowel sounds that were present, and that her abdomen was 
nontender, non-distended, soft and depressible.  There were 
no masses and no organomegaly.  An April 2005 VA medical 
record shows that the Veteran complained of epigastric pain 
and acidity, and that she wanted some stronger medication for 
her stomach.

A January 2006 VA examination report shows that the 
epigastric pain the Veteran complained of was principally 
associated with the nonsteroidal antiinflammatory medication 
(NSAIDS) she was taking to treat the pain for her service-
connected disabilities.  The diagnosis was NSAIDS induced 
gastritis.  

VA medical records throughout 2007 show that the Veteran's 
abdomen was nontender, non-distended, soft and depressible.  
There were no masses and no organomegaly.  She had a 
diagnosis of gastroesophageal reflux disease (GERD) and was 
counseled on the importance of diet, anti-reflux measures and 
the use of NSAIDS.  An April 2007 VA medical record showed 
that the Veteran had chronic constipation.

A June 2009 VA examination report shows that the Veteran 
reported that she woke up with epigastric pain every morning 
and needed her antiacid medication prior to taking her other 
medications for pain.  She took her antiacid medication at 
night, as well, before again taking her pain medications.  
She increased her dose of antiacid medication on her own, 
since her stomach pain was too much.  During the day, she had 
epigastric distress which lasted several minutes and was mild 
to moderate in severity.  She also complained of esophageal 
reflux that rose up in her throat and woke her up from sleep 
about three times per week.  In addition, she complained of 
constipation most of the time with intercalated diarrhea 
episodes that lasted one day.  She denied nausea, vomiting, 
weight loss, hematemesis and melena.  She was on a restricted 
diet.  The Veteran reported gnawing or burning epigastric 
pain which occurred daily or more often before eating, one to 
several hours after eating and at night.  The pain lasted 
minutes and was relieved by antacids.  There was no history 
of nausea, vomiting, trauma, neoplasm, incapacitation, 
abdominal colic or distension.  The Veteran had episodic 
diarrhea which occurred four to six times daily, more than 
twelve times per week, and lasted one day or less.  She also 
had esophageal reflux which was severe every two weeks.  Upon 
examination, the Veteran had tenderness over the epigastric 
area.  An upper gastrointestinal series revealed a small 
sliding type of hiatal hernia with demonstrable reflux and 
signs of peptic esophagitis.  No other abnormality such as 
tumor, ulcer or deformity was demonstrated and the visualized 
small bowel loops were grossly normal.  The diagnosis was 
clinical chronic gastritis with moderate persistent symptoms.  
The examiner noted that the Veteran also had a diagnosis of 
GERD, with severe recurrent symptoms.  The examiner found 
that the Veteran's GERD was not etiologically related to her 
service-connected gastric condition, and noted that GERD was 
due to a dysfunction of the gastroesophageal sphincter, which 
allows the acid gastric contents to enter the esophagus.  The 
examiner indicated that the medical literature did not 
support that an etiological relationship exists between the 
GERD and the gastritis.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board finds that, based upon the evidence of record and 
resolving any doubt in favor of the Veteran, her service-
connected gastritis warrants a 10 percent disability rating 
under Diagnostic Code 7307.  As noted above, a 10 percent 
disability rating is warranted for chronic gastritis with 
small nodular lesions and symptoms.  In the present case, the 
June 2009 VA examiner noted the symptoms of epigastric 
distress which lasted several minutes and was mild to 
moderate in severity, episodic diarrhea and tenderness over 
the epigastric area, and diagnosed clinical chronic gastritis 
with moderate persistent symptoms.  The Board finds that this 
symptomatology approximates the criteria set out in 
Diagnostic Code 7307 for a 10 percent disability rating.  
However, the Board finds that the Veteran's service-connected 
gastritis does not meet the criteria for a higher disability 
rating, in that her symptoms do not rise to the level to 
approximate chronic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  38 C.F.R. § 4.114, Diagnostic 
Code 7307.

The Board has considered rating the Veteran's service-
connected gastritis under other Diagnostic Codes in order to 
provide her with the most beneficial rating.  The VA examiner 
noted that the Veteran also had a diagnosis of GERD, but 
found that the GERD was not etiologically related to her 
service-connected gastritis.  The Board finds that other 
Diagnostic Codes pertaining to the digestive system are not 
appropriate for rating the Veteran's gastritis, given the 
diagnosis and her symptoms.  38 C.F.R. § 4.114.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
10 percent disability rating for her service-connected 
gastritis.  Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's gastritis is currently resulting 
in frequent hospitalizations or marked interference in her 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An initial disability rating of 10 percent for gastritis is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


